IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 23, 2008
                               No. 06-41521
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARIO RICARDO CASAREZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:03-CV-22
                           USDC No. 7:99-CR-547-6


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Mario Ricardo Casarez pleaded guilty to conspiracy to possess with intent
to distribute between 100 kilograms and 1000 kilograms of marijuana. Casarez
appeals the district court’s denial of his 28 U.S.C. § 2255 motion. This court
granted Casarez a certificate of appealability on the issue whether he received
ineffective assistance of counsel because counsel failed to consult with Casarez
after Casarez reasonably demonstrated to counsel an interest in appealing.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41521

Casarez argues that his counsel performed deficiently because Casarez
repeatedly asked counsel prior to sentencing about the possibility of appealing
the result of his case, counsel objected to the amount of marijuana assessed to
Casarez in the presentence report (PSR), counsel indicated at sentencing that
the PSR contravened Casarez’s plea agreement, Casarez informed counsel
immediately following the sentencing hearing that he was dissatisfied with his
sentence, and Casarez tried to call counsel multiple times within 10 days after
the sentencing hearing.
      The district court advised Casarez of his right to appeal and the time in
which to file an appeal. Although Casarez was upset about sentencing matters
before and after the sentencing hearing, Casarez did not express to counsel any
interest in appealing the sentence either when Casarez spoke to counsel after
the sentencing hearing or when Casarez called counsel’s office. Casarez did not
reasonably demonstrate to counsel that he was interested in appealing. See Roe
v. Flores-Ortega, 528 U.S. 470, 480 (2000).
      AFFIRMED.




                                       2